NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2210
                                       __________

                           JOAS CLAUDE MICHEL AVRIL,
                                           Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A200-442-291)
                           Immigration Judge: Leo A. Finston
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 2, 2020
                Before: KRAUSE, MATEY and COWEN, Circuit Judges

                            (Opinion filed: January 3, 20202)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Joas Claude Michel Avril, proceeding pro se, petitions for review of an order of

the Board of Immigration Appeals (“BIA”) affirming the decision of the Immigration



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Judge (“IJ”) denying Avril’s applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). For the reasons discussed

below, we will deny the petition for review.

                                               I.

       Because we write primarily for the parties, we will recite only the facts necessary

for our discussion. Avril, a citizen and native of Haiti, entered the United States in 2005.

In July 2018, the Government commenced removal proceedings. Avril conceded that he

was removable, but he applied for asylum, withholding of removal, and CAT protection.

       In support of his applications, Avril testified that he was targeted for kidnapping

by criminals in Haiti who were motivated by a need for money. Those criminals never

succeeded in kidnapping Avril, but he remains fearful that he will be kidnapped for

ransom in Haiti. After Avril left for the United States, his home in Haiti was burglarized

and the occupants were attacked. Avril’s mother, uncle, grandmother, and other family

members have also been the victims of crime in Haiti.

       The IJ found that Avril testified credibly but that his claims for relief were

insufficient to merit relief. The IJ denied Avril’s application for asylum, finding that it

was not filed within one year of his arrival in the United States and that there were no

grounds to excuse the untimeliness. With respect to Avril’s withholding claim, the IJ

determined that Avril failed to show that his alleged past persecution or fear of future

persecution was on account of any protected ground. In the alternative, the IJ found that

Avril failed to show that he suffered any past harm rising to the level of persecution, and

that he failed to show a clear probability that he would personally suffer future

                                               2
persecution. Similarly, the IJ determined that Avril was not entitled to CAT relief

because he failed to demonstrate a likelihood that he would be tortured if he were

returned to Haiti.

       The BIA agreed with the IJ’s analysis and conclusions. The BIA added that the

country conditions reports of generalized violence in Haiti did not establish that it was

more likely than not that Avril would personally be tortured. The BIA also determined

that it would not consider new evidence that Avril presented on appeal, which included

letters about various crimes in Haiti. Thus, the BIA affirmed the IJ’s decision. This

petition for review followed.

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1). When, as here, the BIA adopts

the findings of the IJ and discusses some of the bases for the IJ’s opinion, our review

encompasses both decisions. See Guzman v. Att’y Gen. U.S., 770 F.3d 1077, 1082 (3d

Cir. 2014). We review the agency’s legal conclusions de novo, but we must uphold the

agency’s factual findings “unless any reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also Mendoza-Ordonez v. Att’y

Gen. U.S., 869 F.3d 164, 169 (3d Cir. 2017).




                                             3
                                            III.

       Avril raises challenges to the agency’s ruling on his withholding and CAT claims,

and he challenges the BIA’s determination that it would not consider the new evidence

that he presented on appeal.1

       To obtain withholding of removal, an alien must show that he will be persecuted,

meaning his “life or freedom would be threatened” upon his removal to a particular

country “because of the alien’s race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A); see also Garcia v. Att’y

Gen. U.S., 665 F.3d 496, 505 (3d Cir. 2011). The alien must show a “clear probability”

of persecution, meaning “that persecution would ‘more likely than not’ occur.” Garcia,

665 F.3d at 505 (citations omitted). A showing of past persecution gives rise to a

rebuttable presumption of future persecution. Id. Where a withholding claim is based on

membership in a “particular social group,” an alien must show “that the group itself is

properly cognizable as a social group within the meaning of the statute, and that his

membership in the group is one central reason why he was or will be targeted for

persecution.” Gonzalez-Posadas v. Att’y Gen. U.S., 781 F.3d 677, 684–85 (3d Cir. 2015)

(quotation marks and citation omitted).




1
  Avril has waived any arguments regarding the denial of his application for asylum on
timeliness grounds by failing to present them in his brief. See Chen v. Ashcroft, 381 F.3d
221, 235 (3d Cir. 2004). In any event, we lack jurisdiction to review factual or
discretionary determinations concerning the timeliness of an asylum application. See
Sukwanputra v. Gonzales, 434 F.3d 627, 635 (3d Cir. 2006).
                                             4
       Here, substantial evidence supports the agency’s determination that Avril’s

persecutors in Haiti did not target him on account of any protected ground. When asked

why the criminals in Haiti had targeted him, Avril testified only that he is wealthy and

that the criminals need money. Avril did not provide any other reason why he was or will

be targeted for persecution. This record does not compel a conclusion contrary to the

agency’s finding that Avril’s persecutors in Haiti did not target him on account of any

protected ground. See Shehu v. Att’y Gen. U.S., 482 F.3d 652, 657 (3d Cir. 2007)

(holding that substantial evidence supported the agency’s finding that persecution was

“motivated by a bare desire for money,” as opposed to any protected grounds); see also

Orellana-Arias v. Sessions, 865 F.3d 476, 486 (7th Cir. 2017) (explaining that “wealth

alone is not cognizable as a social group”).

       Moreover, substantial evidence also supports the agency’s alternative

determination that Avril’s asserted harms do not rise to the level of persecution.

Although Avril was threatened, none of those threats materialized while Avril was living

in Haiti. After coming to the United States, Avril was the victim of a single burglary of

his home in Haiti. This record does not compel a conclusion contrary to the agency’s

determination that Avril failed to show past persecution or a clear probability of future

persecution. See Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir. 2005) (holding that

“isolated criminal acts, perpetrated by unknown assailants, which resulted only in the

theft of some personal property and a minor injury, is not sufficiently severe to be

considered persecution”). Avril argues that the BIA applied the wrong standard for

persecution, but the BIA cited and properly applied authorities, including Lie, which set

                                               5
forth the correct standard. See BIA Op. at 1; see also Lie, 396 F.3d at 536 (explaining

that persecution includes “threats to life, confinement, torture, and economic restrictions

so severe that they constitute a threat to life or freedom”) (quoting Fatin v. INS, 12 F.3d

1233, 1240 (3d Cir. 1993)).

       Avril’s CAT claim fails for similar reasons. An alien seeking relief under the

CAT must demonstrate that it is “more likely than not” that he will be tortured in the

event of return to a designated country. 8 C.F.R. § 1208.16(c)(2). The agency’s

determination that Avril has not met this standard, based on the same set of facts

discussed above, is supported by substantial evidence. Avril argues that the BIA failed to

consider the country conditions reports before reaching its conclusion, but the BIA

expressly considered those reports before denying Avril’s CAT claim. See BIA Op. at 1.

To the extent that Avril challenges the weight that the BIA gave to those reports, we note

that, while the reports provide evidence of generalized violence and crime in Haiti, they

do not compel a conclusion contrary to the BIA’s determination that Avril failed to show

that it was more likely that not that he would personally be tortured upon his return to

Haiti. Cf. Zubeda v. Ashcroft, 333 F.3d 463, 478 (3d Cir. 2003) (explaining that “reports

of generalized brutality within a country do not necessarily allow an alien to sustain

his/her burden under the Convention Against Torture”).

       The BIA properly declined to consider the new evidence that Avril submitted with

his appeal, as the BIA’s review is limited to the record before the IJ. See 8 C.F.R.

§ 1003.1(d)(3)(iv); Saravia v. Att’y Gen. U.S., 905 F.3d 729, 734 (3d Cir. 2018) (noting

that the BIA ignored supplemental evidence on appeal “as required by law”). To the

                                             6
extent that Avril argues that the BIA should have remanded the proceedings to the IJ for

consideration of the new evidence, we note that “a party asserting that the Board cannot

properly resolve an appeal without further factfinding must file a motion for remand.” 8

C.F.R. § 1003.1(d)(3)(iv). As Avril did not file a motion for remand, we cannot fault the

BIA for not considering a remand here.

      Accordingly, we will deny the petition for review.




                                            7